Mr. Justice Bobb
delivered the opinion of the Court:
The Government Hospital for the Insane was established for “the most humane care and enlightened curative treatment of the insane of the Army and Navy of the United States and of the District of Columbia.” (Rev. Stat. § 4838, U. S. Comp. Stat. 1901, p. 3354). Sec. 4844, Rev. Stat., ordains that “all *48indigent insane persons residing in the District of Columbia at the time they became insane shall be entitled to the benefits of the Hospital for the Insane, and shall be admitted * * * after due process of law showing the person to be insane and unable to support himself and family, or himself, if he has no family, under the visitation of insanity.” Under sec. 4849, Eev. Stat., it was provided that when it appeared, in the case of any person .whose insanity commenced while a resident of the District of Columbia, that he was able to defray a portion, but not the whole, of the expenses of his support and treatment in the hospital, due inquiry into the facts might be had, and if, upon such inquiry, it appeared that such insane person had property and no family, then, as a condition upon which such insane person, admitted or to.be admitted to the hospital, should “receive or continue to receive the benefits of the hospital,” there should be paid to the superintendent from the income of the property or state of such insane person, such portion of his expenses as should he determined to be just and reasonable, under all the circumstances.
Sec. 1 of the act of February 23, 1905 (33 Stat. at L. 740, chap. 738, U. S. Comp. Stat. Supp. 1911, p. 1433), upon which the District relies, reads as follows:
“That hereafter the proceedings instituted upon petition of the Commissioners of the "District of Columbia, to determine the mental condition of the alleged indigent insane persons and persons alleged to be insane, with homicidal or otherwise dangerous tendencies, shall be according to the provisions of the Code of Law for the District of Columbia relating to lunacy proceedings: Provided, That the jury to be used in case the said Commissioners are the petitioners shall be impaneled by the United States marshal for said District, upon order of the court, from the jurors in attendance upon the criminal courts of said District, who shall perform such services in addition to and as part of their duties in said criminal courts: Provided, further, That during such time as jurors are not in attendance upon said criminal courts, the court may direct the said marshal to impanel the jurors in attendance upon the police court of *49the said District, who shall perform such duties in addition to and as a part of their duties in said police court; or the said court may direct a special jury to be summoned for such inquisitions. In case any such person adjudged to be of unsound mind has property, real or personal, the equity court of said District shall have full power in the same cause to appoint a committee or trustee of the person and estate of such person, according to the provisions of said Code, and such committee or trustee shall reimburse, out of the funds of the lunatic, the District of Columbia, for all court costs expended or incurred by it, and for all moneys by it expended or costs incurred in caring for and treating such insane person up to the time of such appointment.”
The appellants insist that, prior to the passage of said act of 1905, no recovery was authorized for necessaries furnished «n indigent lunatic, and that, in the absence of a statute authorizing such a recovery, no implication of a promise to repay arose. Proceeding from that premise appellants further insist that the act of 1905 ought not to be given retroactive operation when, by so doing, a right of action would be created where none before existed. Having thus outlined the case, let us turn to the authorities.
In the early case of Deer-Isle v. Eaton, 12 Mass. 328, in which recovery was sought against one who had been treated and furnished necessaries while indigent, the court said: “No contract, express or implied, existed between the pauper and the town. * * * If no debt existed at the time, none could arise afterwards in consequence of a change of circumstances in the pauper.” In Medford v. Learned, 16 Mass. 215, the question arose under a statute similar to the one here involved, and which provided “that the inhabitants of any town or district within this commonwealth, who may have incurred expenses for the support of any pauper, etc., may recover the same against such person, his executors or administrators, in an action of assumpsit, for money paid, laid out, and expended for his use.” This statute was evidently passed in view of the ruling in Deer-Isle v. Eaton, supra. The court ruled that there *50could be no recovery under the statute for any expenses incurred prior to the date when it went into effect, saying: “It must be presumed to have been known to the legislature, that an action could not be maintained by the inhabitants of a town, for a reimbursement of expenses incurred for the support of one who was actually a pauper when the supplies were furnished; and therefore it is the less probable that it was intended that this statute should have a retroactive effect. For no legislator could have entertained the opinion that a citizen free of debt by the laws of the land, could be made a debtor merely by a legislative act declaring him one.” The court further proceeded to point out that it was not necessary to give the statute a retroactive operation.
In Oneida County v. Bartholomew, 82 Hun, 80, 31 N. Y. Supp. 106, affirmed in 151 N. Y. 655, 46 N. E. 1150, the indigent lunatic, as here, came into the possession of property, and the action was to recover for past support. The court said: “We are referred to no statute that imposes a personal liability upon the insane person for support furnished by the county a.t the county asylum. * * * The respondent insists that necessaries were furnished to the lunatic, and that a promise to pay therefor should be implied. So the relief furnished to the ordinary poor consists of necessaries, and in such a case a promise to pay therefor will not be implied, according to the rule laid down in Albany v. McNamara, 117 N. Y. 168, 6 L.R.A. 212, 22 N. E. 931. The rule laid down in that case is, we think, applicable here, and prevents a recovery by the respondent of the item for support at the county asylum.”
In State v. Colligan, 128 Iowa, 536, 104 N. W. 905, the court, after stating the contention on behalf of the State, said: “Conceding this legal proposition, we find no authority for holding that the State, having established hospitals for the insane,, which are largely charities, and provided, in the interest of humanity and for the protection of society, that insane persons shall be confined therein, has any common-law right to recover against those who receive the benefits of such public charities. The uniform rule seems to be that there is no liability on the *51part of tbe person who receives such benefit, or on the part of his relatives, to make compensation, save as snch compensation may bo expressly required and provided for by statute. No such obligation is to be implied.”
In Montgomery County v. Gupton, 139 Mo. 303, 39 S. W. 447, 40 S. W. 1094, the action was for the recovery from the administrator of a deceased insane person, of money expended by the county in supporting such person at a State asylum to which she had been committed as an indigent. It transpired that she was not in fact an indigent at the time, but the court nevertheless ruled that no recovery could be had under a statute authorizing such a recovery by the county “from any person wdiO', by law, is bound to provide for the support and maintenance of such person.” The court said: “It is well settled at common law that the provision made by law for the support of the poor is a charitable provision, from which no implication of a promise to repay arises, and moneys so expended cannot be recovered of the pauper, in the absence of fraud, without a special contract for repayment.”
In Montgomery County v. Ristine, 124 Ind. 242, 8 L.R.A. 461, 24 N. E. 990, the court said: “It is a thoroughly settled proposition that where one is received into a charitable institution for support or treatment, the law raises no implied obligation to pay, in the absence of a contract. Where an individual is received into an institution established solely for beneficial purposes, the law refers his reception, and the relief administered to him, to motives of charity. * * * An institution or society, no more than an individual, can assume to be dispensing charity, and at the same time create a pecuniary obligation against one to whose necessities it ministers.”
We will now review briefly the cases relied upon by the appellee. In Goodale v. Lawrence, 88 N. Y. 513, 42 Am. Rep.. 259, recovery was permitted at the suit of a county officer against a husband who had voluntarily permitted his insano wife to absent herself from his house and become a public charge, recovery being rested “upon the common-law obligation of the husband to support his wife.”
*52Michaels v. Central Kentucky Asylum, 118 Ky. 445, 81 S. W. 247, is not at all in point, the lunatic in that case not being an indigent person when the service was rendered him.
In McNairy County v. McCoin, 101 Tenn. 74, 41 L.R.A. 862, 45 S. W. 1070, it was held that recovery might be had in an action against the lunatic and her guardian, when, by the latter’s neglect, the county had been compelled to provide for her as a pauper. As the insane person in that case was not indigent, the distinction between that case and this is apparent.
In Dandurand v. Kankakee County, 196 Ill. 537, 63 N. E. 1011, the same question was involved as in the last case cited.
In Montgomery County v. Nyce, 161 Pa. 82, 28 Atl. 999, the action was to recover, out of after-acquired property, for the maintenance of a lunatic while indigent. At the time of such maintenance, the act of June 13, 1836, had long been in force. That act permitted such a recovery. The trial court, in sustaining the right of recovery, said: “If the pauper receives the maintenance upon the condition that he shall pay when able, it Answers his needs just as much as if there was no obligation to pay under any conditions.” In sustaining the judgment, the supreme court said: “It may be conceded for the purposes of this inquiry that supplies furnished a pauper are gratuities, and that an action for the price could not be maintained on an implied promise, or unless an obligation is created by statute.” After quoting said act of 1836, the court observed: “It [the statute] works a change in the relation of the pauper to the community, and imposes an obligation to pay for the maintenance received.”
In Kaiser v. State, 80 Kan. 364, 24 L.R.A. (N.S.) 295, 102 Pac. 454, the question was whether recovery might be had against the estate of a deceased insane person for the care of such person in the State Hospital for the Insane. The court sustained the right of recovery, saying: “Whether a claim exists against his estate for his care at the hospital at any given time depends upon whether at that time he had sufficient property for the purpose.”
Erom the foregoing review of the authorities it is apparent *53that no recovery has heretofore been permitted in a case like the one before us. In the light of those adjudications, what must have been the intent of Congress in the passage of said act of 1905 ? Under the contention of appellee, that act was entirely unnecessary, as the service rendered Healy was rendered not as a public charity, but under an implied promise of reimbursement ; in other words, under the contention of the District, this act is merely declaratory of an existing right. We do not so read it. The Government Hospital for the Insane came into being as a public charitable institution. No distinction was originally made between the status of the different classes of persons subject to admission thereto. If an indigent insane person was unable to support himself and family, or himself, if he had no family, he was as a matter of right entitled to the benefits of the hospital; and down to the enactment of the statute of February 28, 1861, which became sec. 4849 of the Revised Statutes, U. S. Comp. Stat. 1901, p. 3358, to which we have previously adverted, there ivas not a line in the statute indicating any intent on the part of Congress to create any liability on the part of such indigent person on account of his care in such hospital. Under sec. 4849, which was evidently enacted to create a liability where none before existed, an insane person able in part to contribute to his support is made liable therefor to the extent only of his ability to pay. Beyond that ability no obligation is created, and, we are convinced, none existed. Such was the law upon the passage of said act of 1905.
“We are to remember,” said the Supreme Court of the United States in United States v. American Sugar Ref. Co. 202 U. S. 563, 50 L. ed. 1149, 26 Sup. Ct. Rep. 717, “that there is a presumption against retrospective operation, and we have said that words in a statute ought not to have such operation 'unless they are so clear, strong, and imperative that no other meaning can be annexed to them, or unless the intention of the legislature cannot be otherwise satisfied.’ ” We do not deem it necessary to give the statute in question a retroactive operation. We think Congress thereby intended to declare a change in the relation of the indigent insane, whereby maintenance thereafter received *54by them should be received upon the condition that they pay therefor when able; in other words, the passage of that act marked a further change in the policy of the law towards the indigent insane. Maintenance thereafter furnished was to be furnished not as an unconditional charity, but upon the expectation of future reimbursement, if the circumstances of the beneficiary should permit. The provision that the committee or trustee of such insane person shall reimburse the District for care and expenses up to the time of the appointment of such committee or trustee was, we think, intended to relate back to the date of the passage of the act, and no further. Dpon that date, as above pointed out, the status of the insane person changed, and, by implication of law, he thereafter became liable for the support furnished him.
The necessary effect of the act of 1905 is to prevent the running of the statute of limitations, as its provisions are inconsistent therewith. Campbell v. Holt, 115 U. S. 620, 629, 29 L. ed. 483, 487, 6 Sup. Ct. Rep. 209. In that case it was said: “We can see no right which the promisor has in the law which permits him to plead lapse of time instead of payment, which shall prevent the legislature from repealing that law, because its effect is to make him fulfil his honest obligations.”
The judgment will be reversed, each party to pay one half the costs, and the cause remanded with directions to enter a decree in accordance with this opinion. Reversed.